Fourth Court of Appeals
                                San Antonio, Texas
                                     October 16, 2014

                                   No. 04-13-00424-CV

                                   Donald E. CARTER,
                                        Appellant

                                              v.

                ATTORNEY GENERAL OF THE STATE OF TEXAS,
                               Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1993EM500955
                       Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     After consideration of Appellant’s Motion for Rehearing En Banc and Appellant’s
Amended Motion for Rehearing, the motions are DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court